Bronson, J.
After rehearing, I concur in the opinion of Justice Grace, which finds that the trial court prejudicially erred in refusing to admit testimony proferred by the defendant upon cross-examination. I concur in the reversal of the judgment, and in the unconditional granting of a new trial as stated by Justice Grace.
*73On Motion to Reconsider.
Robinson, J.
“Open your mouth and shut your eyes
And I will give you something to make you wise.”
Such is the plea of plaintiff’s counsel. By a great theatrical play and by very questionable means, they have obtained a personal injury judgment for $26,000. On this they have filed a lien for $11,000, and now on the motion for a new trial they beg the judges to shut their eyes to the light of truth, the facts in the case, the manner of conducting the trial, the way the plaintiff has been kept in seclusion, under lock and key, by her elder sister and Papamanoles, who were living together without being married. They wish the judges to shut their eyes to the way in which Papamanoles, the head of the Larson family, attempted to get rich at the expense of his creditors, his building the Riverside Flats, mortgaging the same to his mother-in-law for $15,000, conveying the same to her for $20,000, going into bankruptcy, taking with him into the Federal court the whole Larson family to swear that they had loaned him the money to build the flats. The judges are requested to shut their eyes to the way in which the suit was first commenced against the city of Fargo to recover for the injury, $10,000, with no claim that the plaintiff had been paralyzed.
By Justice Robinson an order was duly made, and by the clerk a copy of the same was mailed to counsel for each party. It recites that on the motion for a new trial the judges of the supreme court are about equally divided; that the case is shrouded in doubt and mystery, and it invites counsel on each side to submit and file with the clerk further proof, by affidavits, depositions and proper documents, bearing on the merits of the motion.
In Neer v. Live Stock Sanitary Bd. 40 N. D. 340, 168 N. W. 610, 18 N. C. C. A. 1, a majority of the judges being in favor of permitting the killing of two good work horses, Justice Robinson made a similar order, directing counsel to submit additional testimony, with a photograph of the horses. Such evidence was received and the good horses were saved — and that put a stop to the needless killing of good sound horses. It is a mere mockery of justice and an insult to the judges to *74say that they are bound to shut their eyes to the light of truth and to swallow and confirm a verdict, when they have good reason to believe that it was wrongfully obtained. The new evidence throws a glare of light on the conduct of the case. It shows the plaintiff is still kept in confinement at the home of Papamanoles. For the purpose of ascertaining her present condition, at the request of defendant’s counsel, Dr. McGregor went to the door, stated his reasons, and asked to see the plaintiff, but his request was promptly denied by her sister, Mrs. Papamanoles. Why was that? Was it not to keep the court in darkness? If their deeds and their conduct are not evil, why are they afraid of the light?
It is over a year since Justice Kobinson wrote and submitted to the judges his first opinion in this case. It is over two years since the trial. Was it not proper that the judges should know the present condition of the plaintiff ? What if the proof were positive that she had completely recovered? Would the judges be still bound to open their mouths and shut their eyes and to confirm the verdict?
In addition to the very important newly discovered'evidence, showing that plaintiff first sought to recove'r $10,000 against the city of Fargo, we have now certified documents:—
January 19, 1915. Mortgages by James Papamanoles and his wife, Selma, to Emma Larson, his mother-in-law, consideration, $15,000, on Piverside Flats.
June 8, 1915. Warranty deed by James Papamanoles and wife, Selma, to Emma Larson, mothez*-in-law, consideration, $20,500.
December 9, 1915. Mortgage, Emzna Larson to Helma Larson, Manda Larson, Albert Larson, same property, consideration, $6,420.
April 21, 1911. Marriage license to James Papamanoles and Selma Larson.
February 9, 1916. The marriage of James Papas and Selma Larson, in Polk county, Minnesota.
Thus it appears that prior to February 9, 1916, James Papas and Selma Larson were playing husband and wife without being married. It tends to show they are actors. Selma is the keeper of the plaintiff and her main witness. “James Papas” must have known as much as Selma, and more too, in regard to the Kiverside Flats, but they did not dare to put him on the witness stand.
*75On the trial defendant was denied the right to impeach the plaintiff and all her witnesses by showing how Papas built the flats at the expense of his creditors, went into bankruptcy and in the United States court he and each of the Larsop, family testified that they gave Papas the money to build the flats, as represented by the big mortgage and the deed. Of course that testimony was highly material, because in one big fortune suit no jury would have believed the witnesses had it been shown that they had just come from testifying falsely in another big fortune suit.
Then it appears that counsel for plaintiff discredit the verdict. If the plaintiff had sustained injury to the amount of $26,000, and if she alone was paralyzed, and not the counsel, then, of course, she should have the great bulk of the money and the counsel should be well satisfied with a fee of $5,000. When they charge $11,000 (a sum that no court should permit) it must mean that they did something extraordinary; that by some shrewd and theatrical practice they recovered a verdict largely in excess of the real injury. And truly on the trial of the case the theatrical play was so wonderful, it does seem the fitting climax was to cast on the screen: Attorneys’ fee, $11,000.
The motion for a new trial should be granted.